Citation Nr: 1829151	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  07-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for bilateral knee disabilities.  

4.  Entitlement to service connection for a psychiatric disorder, to include depression, posttraumatic stress disorder PTSD, and drug and alcohol abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1976 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD, and denied service connection for depression on a de novo basis.  By this decision, the RO also denied service connection for a heart disorder (listed as a heart condition); diabetes mellitus (listed as diabetes); and for bilateral knee disabilities (listed as arthritis).  

The Board observes that the April 2004 RO decision (noted above) determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD, but also denied service connection for depression on a de novo basis.  Additionally, the Board notes that a subsequent July 2007 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for depression and drug and alcohol abuse.  The case was later transferred to the Baltimore, MD Regional Office (RO).  A Further November 2009 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for depression and drug and alcohol abuse.  

The Board observes that service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse (listed as PTSD and drug and alcohol abuse), was previously denied in a final October 2000 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include depression, PTSD, and drug abuse.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Additionally, the Board notes that the Veteran's claim as to whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse, has been recharacterized more broadly to encompass the psychiatric disorders raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  

The case was later transferred to the Los Angeles, California Regional Office (RO).  

In July 2017, the Board remanded the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse (listed as PTSD); entitlement to service connection for diabetes mellitus; entitlement to service connection for a heart disorder (listed as a heart disability); and entitlement to service connection for bilateral knee disabilities (listed as arthritis of the bilateral knees), to schedule the Veteran for a Board videoconference hearing.  

The case was later transferred to the Cleveland, Ohio Regional Office (RO).  

In March 2018, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

As discussed above, the Board observes that service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse, was previously denied in a final October 2000 RO decision.  The Board finds, however, that new and material evidence has been received to reopen that claim pursuant to 38 C.F.R. § 3.156(a).  Therefore, this decision will address the merits of the underlying service connection claim for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse.  

The issue of entitlement to service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the March 2018 hearing before the Board, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for diabetes mellitus; a heart disorder; and bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for diabetes mellitus; a heart disorder; and bilateral knee disabilities, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 2017 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for diabetes mellitus; a heart disorder; and bilateral knee disabilities.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for diabetes mellitus; a heart disorder; and bilateral knee disabilities, are dismissed.  


ORDER

The appeal of the issues of entitlement to service connection for diabetes mellitus; a heart disorder; and bilateral knee disabilities, is dismissed.  


REMAND

The remaining issue on appeal is entitlement to service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse.  He contends
 that he has a psychiatric disorder, to include depression; PTSD, and drug and alcohol abuse that is related to service.  He specifically maintains that he suffered from psychiatric problems, including depression, during his period of service.  He reports that his mother died immediately before he entered his period of service and that he was given a hardship discharge due to his father's illness.  The Veteran indicates that he began using alcohol and drugs during service as a coping mechanism due to his mother's death and his father's illness.  He also states that he was given medication for depression during service.  The Veteran essentially asserts that he suffered from psychiatric problems during service and since that time.  

The service treatment records do not specifically show treatment for any psychiatric problems, including depression and PTSD, and/or for drug and alcohol problems.  Such records do include a November 1976 private social worker statement from the Mid Atlantic Nephrology Center as to the Veteran's father's medical problems.  

Post-service VA treatment records show treatment for variously diagnosed psychiatric problems, to include heroin dependence; cocaine dependence; alcohol dependence; opiod dependence; a substance induced mood disorder; a substance induced psychotic disorder; rule out a bipolar disorder; depression; a major depressive disorder; dysthymia; features of non-combat PTSD; and possible PTSD.  

The Veteran has not been afforded a VA examination as to his claimed psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse.  In light of the above, the Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for a psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that at the March 2018 Board hearing, the Veteran reported that he had received recent VA treatment at the Washington, DC VA Medical Center; the Memphis, Tennessee VA Medical Center; the Los Angeles, California VA Medical Center; and the Cleveland, Ohio VA Medical Center.  The Board notes that the most recent VA treatment reports of record are dated in March 2009 from the Baltimore, Maryland VA Medical Center.  As there are additional VA treatment records that are pertinent to the Veteran's claim, such reports should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Finally, the Veteran's available VA treatment records indicate that he was receiving Supplemental Security Income from the Social Security Administration (SSA).  VA should attempt to obtain and consider any SSA records. 38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. § 3.159 (c)(2).  Thus, for this reason as well, the Board must remand this appeal.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at Washington, DC VA Medical Center; the Memphis, Tennessee VA Medical Center; the Los Angeles, California VA Medical Center; the Cleveland, Ohio VA Medical Center; and the Baltimore, Maryland VA Medical Center, since March 2009.  

2.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, including depression, PTSD and drug and alcohol abuse, since March 2009.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder, to include depression, PTSD, and drug and alcohol abuse.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

5.  Schedule the Veteran for  a VA examination to determine if he has a psychiatric disability that is related to or had its onset in service.  

The examiner must acknowledge and discuss the Veteran's competent report of having psychiatric problems since service, which may be related to his mother's death shortly prior to his entry into active duty and his father's death at his discharge from service.

A diagnosis of PTSD must be ruled in or excluded. The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service, to specifically include the circumstances of the Veteran's entry and discharge from active service.  

6.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


